FILED
                           NOT FOR PUBLICATION                                 JAN 03 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: ALEX WATHEN,                              No. 09-60043

       Debtor,                                   BAP No. 08-01340-MoJuH


ALEX WATHEN,                                     ORDER*

       Appellant,

  v.

RICK A. YARNALL, Chapter 13 Trustee,

       Appellee.,

_______________________________,

HAINES & KRIEGER, LLC,

       –.



In re: FRANCISCO J. MARTINEZ,                    No. 09-60044

       Debtor,                                   BAP No. 08-1332-MoJuH


FRANCISCO J. MARTINEZ,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Appellant,

 v.

RICK A. YARNALL, Chapter 13 Trustee,

      Appellee.,

_______________________,

HAINES & KRIEGER, LLC,

      —.



In re: MELISSA J. STINE,                  No. 09-60045

      Debtor,                             BAP No. 08-1335-MoJuH


MELISSA J. STINE,

      Appellant,

 v.

RICK A. YARNALL,

     Appellee.,
__________________________,

HAINES & KRIEGER, LLC,

      ____.


                      Appeal from the Ninth Circuit
                       Bankruptcy Appellate Panel
             Hollowell, Montali, and Jury, Bankruptcy Judges, Presiding

                           Submitted December 8, 2010**
                             San Francisco, California

Before: REINHARDT, HAWKINS, and N.R. SMITH, Circuit Judges.

      The Ninth Circuit Bankruptcy Appellate Panel (“BAP”) decided this case on

October 5, 2009. On January 25, 2010, the bankruptcy courts dismissed the

bankruptcies of Appellants Alex Wathen and Francisco Martinez for reasons

unrelated to this appeal. This court lacks jurisdiction to decide appeals that

become moot by the intervening dismissal of the underlying bankruptcy. See In re

Pattullo, 271 F.3d 898, 901 (9th Cir. 2001). Accordingly, the appeals for Wathen

and Martinez are DISMISSED.

      Additionally, although Appellant Melissa Stine received ample notice of the

proceedings before the BAP, she failed to appear and participate in the resolution

of that appeal. Under In re Commercial W. Fin. Corp., 761 F.2d 1329, 1335 (9th

Cir. 1985), an appellant lacks standing to challenge a decision rendered without her

participation or objection, see id. (“attendance and objection” at the prior

proceedings are “prerequisites” for standing to appeal). Accordingly, Ms. Stine’s

appeal is DISMISSED.



        **
             The panel unanimously concludes this case is suitable for disposition
without oral argument. See Fed. R. App. P. 34(a)(2).